Citation Nr: 1448872	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1973.  He served three tours of duty in the Republic of Vietnam, where he engaged in combat.  He was awarded the Purple Heart after being injured in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  This rating decision granted entitlement to service connection for post-traumatic stress disorder (PTSD) and assigned an initial rating of 30 percent.  

The Veteran testified at a hearing before the undersigned in August 2013.  A transcript of the hearing is available on the Virtual VA.

The issue of entitlement to service connection for a disability, claimed as a rash due to Agent Orange exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA 21-4138 (dated Jun. 19, 1984).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board finds that the issue of TDIU is a component of the current claim as his inability to work has been reasonably raised in his hearing testimony.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
	

The Board finds the Veteran is entitled to an initial rating of 50 percent for PTSD as discussed below.  The issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an initial rating of 100 percent for his service-connected PTSD.  

As the Board is awarding an initial rating of 50 percent and is remanding for further development and consideration of any higher rating for PTSD, discussion of VA's compliance with the Veterans Claims Assistance Act of 2000 is unnecessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all of a claimant's symptoms that affect the level of occupational and social impairment, including, if applicable, those in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, direction, recent events).  38 C.F.R. § 4.130, Code 9411 (2014).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411 (2014).

While not dispositive, the Veteran's score on the Global Assessment of Functioning (GAF) Scale has ranged from 35 to 65. The GAF Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DSM-IV 32. The GAF Scale score is based on all of the Veteran's psychiatric impairments. A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). A 61 to 70 GAF Scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran is competent to report symptoms of his PTSD, which are observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds him credible in this regard as his statements are detailed, internally consistent, and consistent with medical records.

The Veteran's PTSD symptoms approximate a 50 percent disability rating.  He reports having panic attacks up to three to four times per day, chronic sleep impairment with nightmares of events in service, short- and long-term memory loss, and disturbances in motivation and mood.  He struggles with irritability, anxiety, and hypervigilance and avoids crowds and other social settings as a result.  He also reported a lessening interest in activities, as he no longer hunted, an activity he enjoyed before his military service.  A VA examiner noted a constricted, flattened affect and an anxious, agitated mood during a December 2010 examination and assigned the Veteran a 45 GAF score.  

The Veteran also has difficulty maintaining work and social relationships, even those with his immediate family.  The Veteran was able to maintain employment as a corrections officer until his retirement in 2010, although he required special accommodations and was occasionally forced to miss work for extended periods of time due to his disability resulting in reduced reliability.

Based on the foregoing, the Boards finds that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity and warrant a 50 percent disability rating.  See 38 C.F.R. § 4.130 (2014).  Staged ratings are not deemed appropriate at this time because the Veteran's symptoms merit at least a 50 percent rating for the entire period on appeal.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  The Board will defer from a finding as to whether a rating in excess of 50 percent is warranted, as further development is required in this regard, as addressed in the Remand below.


ORDER

Entitlement to an initial rating of 50 percent for PTSD is granted.  


REMAND

The Veteran's last VA examination was in December 2010.  During the August 2013 Board hearing, the Veteran testified he was initially scheduled for treatment once every three months after he completed preliminary mental health evaluations in 2010.  The Veteran further testified VA mental health professionals recently increased his treatment to once every two months after they recognized a worsening of his symptoms.  They have also consistently increased the dosages of his medications during the course of this more intensive treatment.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the Veteran's testimony, the Board finds there is evidence that his condition has worsened since his last examination in December 2010.  The Board, therefore, deems additional development necessary to determine whether the Veteran is entitled to a rating in excess of 50 percent for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all pertinent VA treatment records that have not previously been obtained are associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The entire claims file and a copy of this REMAND must be made available to the examiner rendering the requested opinion.  The examiner must review the claims file and pertinent evidence in Virtual VA before rendering an opinion. 

The examiner is requested to determine:

* all current manifestations associated with the Veteran's service-connected PTSD, commenting on their severity; 
* the degree of social and occupational impairment caused by the Veteran's PTSD; 
* and the current GAF score.
The examiner should also provide an opinion as to whether the Veteran's condition has been the same throughout or has worsened since the effective date of service connection and how and when (approximately) the worsening took place, if applicable.  The examiner must provide explanatory rationale for all opinions provided.  The examiner should also state whether the Veteran's PTSD, alone or in conjunction with his other service-connected disabilities, precludes him from obtaining and maintaining substantially gainful employment, considering his educational background and work history, and without regard to any nonservice-connected disorders.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented to avoid further delay.  See 38 C.F.R. § 4.2 (2014); Stegall v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


